DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claims 1, 5-7, 10 and 12-14, line 2, “the” before “electrical current” should be changed to –an--;
  In claim 1, line 26, “a” before “shoe” should be changed to –the--;
In claim 1, line 47, “first” should be changed to –second--;
In claim 1, lines 48, 55, 61 and 67, “one light emitting diodes are” should be –one light emitting diode is--;
In claim 5-7, 10 and 12-14, line 26, respectively, “a” before “shoe” should be changed to –the--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a control circuit for controlling the electrical current supplied to a plurality of LED lights in a shoe having, inter alia, “…wherein, in an operating mode, the control board causes the light emitting diodes to flash in a first timed sequence A …….(claim 3), in a second timed sequence B….(claim 5), in a third timed sequence C…….(claim 6), in a fourth timed sequence D….(claim 7), in a fifth timed sequence E….(claim 10), in a sixth timed sequence F…..(claim 12), in a seventh timed sequence G……(claim 13), in a eighth timed sequence H….(claim 14). The remaining claims 2, 4, 8, 9, 11 and 15 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 2 through 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wojcieszak et al., Pub. No. 2014/0139353, which fails to disclose the control circuit as recited above.
                                         Correspondence




            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844